Judgment, Supreme Court, New York County (Michael Obus, J.), rendered October 23, 2000, convicting defendant, after a jury trial, of murder in the second degree, assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
Defendant’s motion to suppress identification evidence was properly denied. The record, which includes the photographs of the lineup, supports the court’s finding that the lineup participants were sufficiently similar in appearance so that defendant was not singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). The lineup photographs show that age, height and weight differences among the lineup participants were barely noticeable.
Were we to find any error in the court’s preclusion of certain misidentification evidence offered by defendant, we would find the error to be harmless because this evidence was cumulative of similar evidence that was received at trial and the evidence of defendant’s guilt was overwhelming. Concur—Saxe, J.R, Sullivan, Rosenberger, Friedman and Gonzalez, JJ.